DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Currently, claims 1, 6-10, 20, 21, and 26 are pending in the instant application.  Claims 21 and 26 are withdrawn from consideration as being drawn to a non elected inventions. Claims 1, 6-10, and 20 are currently under examination. All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  The following rejections are either newly applied, as necessitated by amendment, or are reiterated.  They constitute the complete set being presently applied to the instant Application.  Response to Applicant's arguments follow.  This action is FINAL. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Any rejection not reiterated is hereby withdrawn in view of the amendments to the claims.  



Claim Interpretation

The claims have been amended to recite “DBS + ODT” in the reply dated 6/26/2020, which was not explicitly recited in any previous claims or the specification.  The response dated 6/19/2020 points to paragraph 00171 in the specification as providing support for this 

Claim Rejections - 35 USC § 112

Claims 1, 6-10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims have been amended to recite “and without a history of motor fluctuations and/or dyskinesias”.  This phrase is found in the specification at para 0011 verbatim.  Given that the phrase uses both “and” and “or”, it appears that the recitation encompasses A) recited patients without a history of both motor fluctuations and dyskinesias, B) recited patients with a history of motor fluctuations but not dyskinesias, or C) recited patients without a history of motor fluctuations but with a history of dyskinesias.   However, the specification at para 0171 teaches the study population consisted of ... subjects… with no history of dyskinesia or other motor fluctuations”, which only supports embodiment “A” above.  Accordingly, the metes and 

Claim Rejections - 35 USC § 103

Claims 1, 6-7, 9-10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Foltynie, or Foltynie in view of Schuepbach (Schuepbach et al; The New England Journal of Medicine, vol 368, 2013, pages 610-622).
Claim interpretation: the recitation of “and without a history of motor fluctuations and/or dyskinesias” has been interpreted to encompass A) patients without a history of both motor fluctuations and dyskinesias, or B) patients with a history of motor fluctuations but not dyskinesias, or C) patients without a history of motor fluctuations but with a history of dyskinesias.
With regard to claims 1, 7, 9, and 10, Foltynie teaches obtaining peripheral blood samples containing DNA from patients with PD undergoing therapy with levodopa, and subjecting the samples to 5’ nuclease allelic discrimination to detect the genotypes of the subjects at the position encoding amino acid 66 of the BDNF protein.  Foltynie teaches that the patients ranged in age from 31 to 89 years, to include patients at 75 years of age at time of diagnosis (see table 1).  Foltynie teaches that duration of disease at first visit ranged from 0 to 16.8 years, which necessarily includes patients who were on anti-parkinsonian medications for less than 4 years (see also figure 1 which includes multiple assessments between 0 and 5 years from initiation of dopinergic treatment).  Foltynie teaches that patients were monitored every 1-2 years (page 141, col 2, “methods”).  Foltynie teaches that only patients (315 patients) who were free of levodopa 
With regard to the alternative embodiment of claim 1 directed to patients with met/met or Val/Met genotypes, Foltynie does not explicitly teach treatment of patients at an early stage of PD with DBS or to treat patients with a met allele (met/met or Val/met) with DBS, however Schuepbach teaches that subthalamic stimulation reduces motor disability and improves quality of life in patients with advanced PD.  Schuepbach teaches a two year trial in patients with earlier disease stage, which assessed PD treatment in patients (52.9 +/- 6.6 years of age; see table 1) with a duration of PD of 7.3 +/- 3.1 years of age (see table 1), where the treatment was neurostimulation (deep brain stimulation) plus medical therapy vs medical therapy alone (see Abstract; page 612 column 1).  Schuepbach teaches that subjects included those with “fluctuations or dyskinesia present for 3 years or less” (see page 611, col 2, first para) which meets the limitations of “without a history of motor fluctuations and/or dyskinesias” using the broadest reasonable interpretation set forth above.  Schuepbach teaches that the patients in the neurostimulation group had a 26% improvement in PDQ-39 summary index score, which corroborated the 25% improvement observed in a clinical trial of patients with advanced PD.  Schuepbach teaches that neurostimulation plus medical therapy can improve motor symptoms at this early stage.  Therefore, it would have been prima facie obvious to the ordinary artisan prior to the effective filing date to administer DBS plus medication as taught by Schuepbach, to patients with early stage PD in the study of Foltynie who possess a met allele with a reasonable expectation of success because Foltynie teaches that such patients had the shortest time to onset of LID.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Foltynie or Foltynie in view of Schuepbach, as applied to claims 1, 6-7, 9-10, and 20 above, and further in view of Weinberger (Weinberger et al; US 2005/0014170).
The teachings of Foltynie and Schuepbach are set forth above.  Foltynie and Schuepbach do not teach the nucleic acid sample is an RNA sample however Weinberger teaches detection and analysis of the BDNF Val66Met polymorphism, and teaches that detection of the different variants can be carried out on BDNF DNA, RNA, or protein (para 0013).  Therefore, it would have been prima facie obvious to the ordinary artisan prior to the effective filing date to detect the BDNF Val or Met variants at amino acid 66 in the method of Foltynie and Schuepbach using RNA analysis as taught by Weinberger with a reasonable expectation of success because Weinberger teaches that it is an equivalent method of BDNF variant analysis.  

Response to Arguments

The response traverses the rejection.  The response asserts that the action admits that Foltynie fails to disclose early stage PD patients.  This argument has been thoroughly reviewed but was not found persuasive as the office action only stated “Foltynie does not explicitly teach treatment of patients at an early stage of PD with DBS or to treat patient with a met allele (met/met or Val/met) with DBS”.  The action did not state that Foltynie fails to disclose early stage PD patients.  Foltynie teaches that duration of disease at first visit ranged from 0 to 16.8 years, which necessarily includes patients who were on anti-parkinsonian medications for less than 4 years (see also figure 1 which includes multiple assessments between 0 and 5 years from initiation of dopinergic treatment).  Foltynie teaches that only patients (315 patients) who were free of levodopa induced dyskinesia (LID) were included in the study, which meets the 
With regard to the second argument, the response asserts that the patients in the present application were selected according to particular criteria, however it is noted that the patient population taught by Foltynie were first assessed to include initial point where they appear to meet the same criteria as that argued in the response, as explained in the rejection above.  Additionally, the response asserts that Schuepach exclusively enrolled subjects having motor fluctuations and levodopa dyskinesia. This argument has been thoroughly reviewed but was not found persuasive because Schuepach recites “fluctuations or dyskinesia” which appears to be within the encompassed scope of the instant claims according to the broadest reasonable interpretation of “and/or” as set forth above.  It is additionally noted that the previous office action clearly set forth that Foltynie provides motivation to carry out the methods as required by step (d)(i).  See MPEP 706.07(a) and 1207.03(a) II -particularly examples 1 and 3, for a discussion of criteria for making an office action final and situations that are not considered new grounds of rejection, respectively.  
	Accordingly, the rejections are maintained.  


Conclusion

No claims are allowed.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634